Citation Nr: 0122774	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-07 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right foot drop.  

2.  Entitlement to service connection for peripheral 
neuropathy claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran had active service from June 1962 to March 1984.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for right foot drop and peripheral 
neuropathy claimed as the result of herbicide exposure.  The 
veteran has been represented throughout this appeal by the 
American Legion.  


REMAND

In his April 1999 Appeal to the Board (VA Form 9), the 
veteran requested a hearing before a Member of the Board 
sitting at the RO.  In a July 2001 written statement, the 
local accredited representative reiterated the veteran's 
request for a hearing before a Member of the Board sitting at 
the RO.  In reviewing the claims file, the Board observes 
that the veteran has not been scheduled for the requested 
hearing.  

The statutes governing the adjudication of claims for 
Department of Veterans Affairs (VA) benefits have recently 
been amended and new regulations have been adopted to 
implement the new legislation.  The amended statutes and 
regulations direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.159, 3.326(a)).  
The veteran's claims for service connection have apparently 
not been considered under the amended statutes and 
regulations.  Therefore, the claims must be returned to the 
RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, 
this case is REMANDED for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159, 3.326(a)) are 
fully met.  

2.  The RO should then schedule the 
veteran for the requested hearing before 
a Member of the Board sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to 


allow for due process of law.  No inference should be drawn 
regarding the final disposition of the veteran's claims.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



